GANTT, J.
Relator was appointed an emergency special on April 16, 1889, and within a short time thereafter (the exact date is not given) he was appointed a regular patrolman for a term of four years, which he *401fully served, and now claims lie was reappointed, by implication, for another four-year- term in 1893, and was dropped on October 17, 1895. He asks a mandamus for $2,038.78 for the unexpired part of his term by implication. He was again appointed a probationary patrolman August 21,1899, and is still on the force. Judgment for the defendants, and relator appealed.
He has no case. [State ex rel. Rife v. Hawes, p. 360 of this volume.] The judgment of the circuit court is right and it is affirmed.
All concur.